Opinion
Per Curiam,
The plaintiff, Lambert and Intreri, Inc., entered suit in assumpsit against the defendants Holiday Motor Hotel, Inc. and Gene Zimmerman’s Enterprises, Inc. for $203,563.29 for work performed by it in the construction of Phase I of the Holiday Inn Town in Harrisburg, Pennsylvania, under a written cost-plus contract. By way of answer containing new matter, the defendants contended that the plaintiff had improperly charged certain labor and materials to the contract; had breached the contract and caused the defendants to incur damage as the result of an unworkmanlike performance. The defendants counterclaimed for the difference between such damages and the balance found to be due plaintiff under the contract.
At the ensuing trial, which lasted three weeks, the jury returned a verdict in favor of the plaintiff in the amount of $200,116.36, which included interest at 6%.
The defendants filed a motion for new trial, alleging errors (32 in all) in the trial, in the court’s charge and in the jury’s verdict. The court below found no merit in these contentions and refused the motion, giving its reasons therefor in a lengthy opinion. Our study of the record and the applicable law leads us to agree with the lower court’s refusal of the defendants’ motion for new trial. The court below has in its opinion thoroughly discussed the principal issues involved *301and all the pertinent facts and law applicable thereto; it has concluded the same properly. We see no reason for further elaboration.
Judgment affirmed.
Mr. Chief Justice Bell and Mr. Justice Jones took no part in the consideration or decision of this case.